EXHIBIT 10.4
 
UNCONDITIONAL GUARANTY
 
This Unconditional Guaranty (“Guaranty”) is entered into as of June 29, 2011, by
GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL
TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia corporation (“GTTA”), each with
offices located at 8484 Westpark Drive, Suite 720, McLean, Virginia 22102,
PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEUSA”), PACKETEXCHANGE,
INC., a Delaware corporation (“PEINC”) and WBS CONNECT, LLC, a Colorado limited
liability company with offices located at 8400 E. Crescent Parkway, Suite 600,
Greenwood Village, Colorado 80111 (“WBS”, and together with GTTI, GTTA, PEINC
and PEUSA, individually and collectively, jointly and severally, the
“Guarantor”), in favor of Silicon Valley Bank (“Bank”).
 
Recitals
 
A.           Concurrently herewith, (1) Bank, and (2) GTT-EMEA, LTD., a private
limited liability company incorporated and registered in England and Wales with
offices located at 5th Floor, Morley House, 26 Holborn Viaduct, London EC1A 2AT
(“EMEA”) PACKETEXCHANGE (IRELAND) LIMITED., a company incorporated and existing
under the laws of Ireland with registered number 373202, and whose registered
address is 24-26 City Quay, Dublin 2 Ireland (“PEIRL”) and PACKETEXCHANGE
(EUROPE) LIMITED., a private limited company incorporated and registered in
England and Wales under company number 05164474 (“PELTD”,  and together with
EMEA and PEIRL, individually and collectively, jointly and severally, the
“Borrower”), are entering into that certain Amended and Restated Loan and
Security Agreement dated as of the date hereof (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (collectively, the “Loans”), subject to the
terms and conditions set forth therein.  Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement.
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrower under the Loan Agreement, each Guarantor is willing, jointly and
severally, to guaranty the full payment and performance by Borrower of all of
its obligations thereunder and under the other Loan Documents, all as further
set forth herein.
 
C.           Each Guarantor will obtain substantial direct and indirect benefit
from the Loans made by Bank to Borrower under the Loan Agreement.
 
Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, each Guarantor hereby
represents, warrants, covenants and agrees as follows:
 

 
1

--------------------------------------------------------------------------------

 

 
        Section 1.   Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, each Guarantor hereby irrevocably, absolutely, unconditionally,
jointly and severally guarantees to Bank the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all Obligations.  Each Guarantor agrees that it shall execute such other
documents or agreements and take such action as Bank shall reasonably request to
effect the purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against any Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
Section 2.    Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           The execution, delivery and performance by each Guarantor of this
Guaranty (i) are within each respective Guarantor’s powers and have been duly
authorized by all necessary action; (ii) do not contravene any Guarantor’s
respective charter documents or any law or any contractual restriction binding
on or affecting any Guarantor or by which any Guarantor’s property may be
affected; (iii) does not require any authorization or approval or other action
by, or any notice to or filing with, any governmental authority or any other
Person under any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Guarantor is a party or by which any Guarantor or any of its
respective property is bound, except such as have been obtained or made; and
(iv) do not result in the imposition or creation of any Lien upon any property
of any Guarantor, other than the Lien created pursuant to or otherwise permitted
under that certain Loan and Security Agreement by and between each Guarantor and
Bank dated as of the date hereof.
 
(b)           This Guaranty is a valid and binding obligation of each Guarantor,
enforceable against each Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
 
(c)           There is no action, suit or proceeding affecting any Guarantor
pending or threatened before any court, arbitrator, or governmental authority,
domestic or foreign, which may have a material adverse effect on the ability of
any Guarantor to perform its obligations under this Guaranty.
 
(d)           Each Guarantor’s obligations hereunder are not subject to any
offset or defense against Bank or Borrower of any kind.
 
(e)           Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior
 

 
2

--------------------------------------------------------------------------------

 

to judgment, attachment in aid of execution, execution or otherwise) under
applicable law.
 
(f)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to become insolvent.
 
(g)           Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.
 
Section 3.   General Waivers.  Guarantor waives:
 
(a)           Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
 
(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.
 
(c)           Any setoff, defense or counterclaim against Bank.
 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid and the Borrower’s financing
arrangements have been terminated, Guarantor has no right of subrogation or
reimbursement or other rights against Borrower.
 
(e)           Any right to enforce any remedy that Bank has against Borrower.
 
(f)           Any rights to participate in any security held by Bank.
 
(g)           Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrower to Bank.  Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.
 
(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
 
Section 4.   Real Property Security Waiver.  Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure.  That impairment or destruction could,
under certain judicial cases and based on equitable principles of
 

 
3

--------------------------------------------------------------------------------

 

estoppel, give rise to a defense by Guarantor against its obligations under this
Guaranty.  Guarantor waives that defense and any others arising from Bank’s
election to pursue non-judicial foreclosure.  Guarantor waives the benefits, if
any, of any statutory or common law rule that may permit a subordinating
creditor to assert any defenses of a surety or guarantor, or that may give the
subordinating creditor the right to require a senior creditor to marshal assets,
and Guarantor agrees that it shall not assert any such defenses or rights.
 
Section 5.   Reinstatement.  Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.  The determination as to whether any such payment must be rescinded
or restored shall be made by Bank in its sole discretion; provided, however,
that if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.
 
Section 6.   No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.
 
Section 7.   Compromise and Settlement.  No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.
 
Section 8.   Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
 

  If to Guarantor:    
c/o Global Telecom and Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attn:  Mr. Eric Swank
Fax:  (703) 442-5595
Email: eric.swank@gt-t.net
       
If to Bank:
 
Silicon Valley Bank
275 Grove Street, Suite 2-200

 
 
 
4

--------------------------------------------------------------------------------

 
 

   
Newton, Massachusetts 02466
Attention: Mr. Christopher Leary
Telephone No.: (617) 630-4147
Facsimile No.: (617) 527-0177
        with copies to: 
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts  02108
Attention: Charles W. Stavros, Esquire
Telephone No.: (617) 523-9000
Facsimile No.: (617) 880-3441

 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 9.   Entire Agreement.  This Guaranty constitutes and contains the
entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 10.   Severability.  If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible.  In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.
 
Section 11.   Subordination of Indebtedness.  Any indebtedness or other
obligation of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other obligation is expressly permitted to
be paid under the Credit Agreement; and such indebtedness of Borrower to
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantor in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrower to
Bank, but without reducing or affecting in any manner the liability of Guarantor
under the other provisions of this Guaranty.  Any notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Guaranty and shall be delivered to
Bank.
 
Section 12.   Payment of Expenses.  Guarantor shall pay, promptly on demand, all
Expenses incurred by Bank in defending and/or enforcing this Guaranty.  For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing this Guaranty (including those incurred
in connection with appeals or proceedings by or against any Guarantor under the
United
 
 
5

--------------------------------------------------------------------------------

 
 
States Bankruptcy Code, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief).
 
Section 13.   Assignment; Governing Law.  This Guaranty shall be binding upon
and inure to the benefit of Guarantor and Bank and their respective successors
and assigns, except that Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion.  Any such purported
assignment by Guarantor without Bank’s written consent shall be void.  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York without regard to principles thereof regarding conflict of
laws.
 
Section 14.   JURISDICTION. Guarantor hereby irrevocably agrees that any legal
action or proceeding with respect to this Guaranty or any of the agreements,
documents or instruments delivered in connection herewith may be brought in the
State and Federal courts located in the State of New York as Bank may elect
(PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF NEW YORK), and, by
execution and delivery hereof, Guarantor accepts and consents to, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by Bank in writing, with respect
to any action or proceeding brought by Guarantor against Bank.  Nothing herein
shall limit the right of Bank to bring proceedings against Guarantor in the
courts of any other jurisdiction.  Guarantor hereby waives, to the full extent
permitted by law, any right to stay or to dismiss any action or proceeding
brought before said courts on the basis of forum non conveniens.
 
Section 15.   WAIVER OF JURY TRIAL.  EACH OF BANK AND GUARANTOR HEREBY WAIVES,
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY
RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 15.
 
[Signature page follows.]
 

 
6

--------------------------------------------------------------------------------

 
 
GUARANTOR
 
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
                   
By
/s/ Eric A. Swank  
By
/s/ Eric A. Swank
Name:
Eric A. Swank  
Name:
Eric A. Swank
Title:
Chief Financial Officer   
Title:
Chief Financial Officer          



PACKETEXCHANGE, INC.
 
WBS CONNECT, LLC
                   
By
/s/ Eric A. Swank  
By
/s/ Eric A. Swank
Name:
Eric A. Swank  
Name:
Eric A. Swank
Title:
Director  
Title:
Chief Financial Officer, Sole Member          



PACKETEXCHANGE (USA), INC.
                       
By
/s/ Eric A. Swank      
Name:
Eric A. Swank      
Title:
Director                



 
 
 


 
 
[Signature page to EMEA Guaranty Agreement]
 

 
7
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 


 
 


 
 